 

Exhibit 10.2

 

ETF MANAGERS GROUP COMMODITY TRUST I

MARKETING AGENT AGREEMENT

 

THIS MARKETING AGENT AGREEMENT (this “Agreement”) is made as of March 1 2017, on
behalf of the ETF Managers Group Commodity Trust I, a Delaware statutory trust
(the “Trust”), by and between ETF Managers Capital, LLC, a Delaware limited
liability company, as the Fund’s sponsor (the “Sponsor”), and ETFMG Financial
LLC, a Delaware limited liability company (the “Marketing Agent”). Capitalized
terms used but not defined in this Agreement shall have the meaning ascribed
thereto in the Trust’s Prospectus included its Registration Statement on
Form S-1 (Registration No. 333-182301), as it may be amended from time-to-time.

 

WITNESSETH:

 

WHEREAS, the Sponsor has filed with the Securities and Exchange Commission (the
“Commission” or “SEC”) a registration statement on Form S-1 (Registration No.
333-182301) and amendments thereto, including as part thereof a prospectus (the
“Prospectus”), under the Securities Act of 1933, as amended (the “1933 Act”),
the forms of which have heretofore been delivered to the Marketing Agent; and

 

WHEREAS, the Sponsor wishes to employ the Marketing Agent as of April 1, 2017 in
connection with the performance of the services listed in Schedule A with
respect to the Trust and the individual funds under the Trust (each a “Fund”),
as listed in Schedule B, and additional services as may be agreed from
time-to-time.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties agree as follows:

 

1.          Registration. The Sponsor has furnished or will furnish, upon
request, the Marketing Agent with copies of the Trust’s trust agreement,
custodian agreements, transfer agency agreement, current prospectus and all
forms relating to any plan, program or service offered by the Trust. The Sponsor
shall furnish, within a reasonable time period, to the Marketing Agent a copy of
any amendment or supplement to any of the above-mentioned documents. Upon
request, the Sponsor shall furnish promptly to the Marketing Agent any
additional documents necessary or advisable to perform its functions hereunder.
As used in this Agreement the terms “registration statement” and “prospectus”
shall mean any registration statement and prospectus filed by the Trust with the
SEC and any amendments and supplements thereto that are filed with the SEC.

 

2.          Representations and Warranties of Sponsor. The Sponsor represents
and warrants and covenants to the Marketing Agent the following:

 

(a)          it has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to conduct its business as described in the
Registration Statement and the Prospectus and has all requisite power and
authority to execute and deliver this Agreement;

 

 

 

 

(b)          the Trust and the Sponsor are duly qualified and are in good
standing in each jurisdiction where the conduct of its business requires such
qualification; and

 

(c)          this Agreement has been duly authorized, executed and delivered by
the Sponsor and constitutes the valid and binding obligations of the Sponsor,
enforceable against the Sponsor in accordance with its terms.

 

3.          Representations and Warranties of the Marketing Agent. The Marketing
Agent represents and warrants and covenants to the Sponsor the following:

 

(a)          it is registered as a broker-dealer under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”) and is qualified to act as a
broker or dealer in the states or other jurisdictions where the nature of its
business so requires; and has all other necessary licenses, authorizations,
consents and approvals and has made all necessary filings required under any
federal, state, local or foreign law, regulation or rule, and has obtained all
necessary authorizations, consents and approvals from other Persons, in order to
conduct its activities as contemplated by this Agreement. The Marketing Agent
will maintain any such registrations, qualifications and membership in good
standing and in full force and effect throughout the term of this Agreement. The
Marketing Agent will comply in all material respects with all applicable federal
laws, including but not limited to, federal securities and commodities laws, the
laws of the states or other jurisdictions concerned, and the rules and
regulations promulgated thereunder, and with the Constitution, By-Laws and
Conduct Rules of FINRA;

 

(b)          it (i) has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to conduct its business and has all requisite power and
authority to execute and deliver this Agreement and (ii) is duly qualified and
is in good standing in each jurisdiction where the conduct of its business
requires such qualification; and

 

(c)          this Agreement has been duly authorized, executed and delivered by
the Marketing Agent and constitutes the valid and binding obligations of the
Marketing Agent, enforceable against the Marketing Agent in accordance with its
terms.

 

4.          Fees and Trust Expenses.

 

(a)          In consideration of the services to be performed by the Marketing
Agent and its affiliates hereunder as set forth on Schedule A attached hereto
and as it may be amended from time-to-time, the Sponsor will pay the Marketing
Agent an annual fee in the amount of $__,___per Fund, as listed in Schedule B
attached hereto, subject to an annual cost of living adjustment1, plus _._% on
the Trust’s net assets to be paid in 1/12 equal monthly installments commencing
on launch date of the first Fund, subject to any limitation imposed by any law,
rule or regulation applicable to any of the parties hereto. The fees described
above shall be calculated and invoiced monthly and payable in monthly
installments in arrears. Such fees will be pro-rated for any partial month. All
invoices are due and payable upon receipt. Any invoices not paid within thirty
(30) days of the invoice date are subject to a one percent (1%) per month
financing charge on any unpaid balance but only to the extent permitted by law.

 



 



1 The annual cost of living adjustment shall be based on the Consumer Price
Index for Urban Wage Earners and Clerical Workers, for the
Denver-Boulder-Greeley area, as published bimonthly by the United States
Department of Labor, Bureau of Labor Statistics, or, in the event that
publication of such index is terminated, any successor or substitute index,
appropriately adjusted, acceptable to all parties.

 

2

 

 

(b)          Out of Pocket Expenses. In addition to the fees set forth above in
Section 4(a), the Sponsor agrees to reimburse Marketing Agent for its reasonable
out-of-pocket expenses incurred and advances made by Marketing Agent in
performing the Services, including, but specifically not limited to, travel
expenses to Board meetings and on-site reviews, FINRA advertising/filing fees
(including additional fees for expedited reviews as set forth herein);
fulfillment costs; registered representative FINRA and state licensing fees;
customized programming/enhancements; expenses related to branch office
supervision and examination, including technology support, travel and meal
expenses for branch audits, client pro-rata share of FINRA technology support
and membership assessments and other reasonable out-of-pocket expenses incurred
by Marketing Agent in connection with the performance of the Services.

 

Further, unless otherwise agreed to by the parties hereto in writing, the
Marketing Agent shall not be responsible for fees and expenses in connection
with (a) filing of any registration statement, printing and the distribution of
any prospectus under the 1933 Act and amendments prepared for use in connection
with the offering of shares for sale to the public, preparing, setting in type,
printing and mailing the prospectus, and any supplements thereto sent to
shareholders of the Trust, (b) preparing, setting in type, printing and mailing
any report (including annual and semi-annual reports) or other communication to
shareholders of the Trust, and (c) the Blue Sky registration and qualification
of shares of the Trust for sale in the various states in which the officers of
the Trust shall determine it advisable to qualify such shares of the Trust for
sale (including registering the Trust as a broker or dealer or any officer of
the Trust or any Trust as agent or salesman in any state).

 

5.          Use of the Marketing Agent’s Name. Neither the Trust nor the
Sponsor, or any of their affiliates, shall use the name of the Marketing Agent,
or any of its affiliates, in any prospectus, sales literature and other material
relating to the Trust in any manner without the prior written consent of the
Marketing Agent (which shall not be unreasonably withheld); provided, however,
that the Marketing Agent hereby approves all lawful uses of the names of the
Marketing Agent and its affiliates in the prospectus of the Trust and in all
other materials which merely refer to accurate terms to their appointment
hereunder or which are required by the SEC, FINRA, OCC or any state securities
authority.

 

6.          Use of the Trust’s Name. Neither the Marketing Agent nor any of its
affiliates shall use the name of the Trust in any publicly disseminated
materials, including sales literature in any manner without the prior consent of
the Sponsor (which shall not be unreasonably withheld); provided, however, that
the Sponsor hereby approves all lawful uses of its or the Trust’s names in any
required regulatory filings of the Marketing Agent which merely refer in
accurate terms to the appointment of the Marketing Agent hereunder, or which are
required by the SEC, FINRA or any state securities authority.

 

3

 

 

7.          Indemnification of Marketing Agent. The Sponsor agrees to indemnify,
defend and hold harmless the Marketing Agent, its partners, stockholders,
members, directors, officers and employees of the foregoing, and the successors
and assigns of all of the foregoing, from and against any loss, damage, expense,
liability or claim (including the reasonable cost of investigation) (“Losses”)
which the Marketing Agent or any such person may incur under the 1933 Act, the
1934 Act, the common law or otherwise, insofar as such Losses arise out of or
are based upon:

 

(a)          the inaccuracy of factual information furnished to Marketing Agent
by the Trust, the Fund(s), the Sponsor, custodians, or other service providers;

 

(b)          any untrue statement of a material fact or alleged untrue statement
of a material fact contained in the Registration Statement (or in the
Registration Statement as amended or supplemented) or in a Prospectus (the term
Prospectus being deemed to include the Prospectus and the Prospectus as amended
or supplemented), or arises out of or is based upon any omission of a material
fact or alleged omission to state a material fact required to be stated in
either such Registration Statement or such Prospectus or necessary to make the
statements made therein not misleading, except for any statements provided in
writing, directly or indirectly through the Sponsor, by the Marketing Agent to
the Sponsor for inclusion in such Registration Statement or such prospectus or
any material omissions therefrom;

 

(c)          any untrue statement or alleged untrue statement of a material fact
or breach by the Sponsor of any representation or warranty contained in this
Agreement;

 

(d)          the failure by the Sponsor to perform when and as required any
agreement or covenant contained herein;

 

(e)          any untrue statement of any material fact contained in any audio or
visual materials provided by the Sponsor or based upon written information
furnished by or on behalf of the Sponsor including, without limitation, slides,
videos, films or tape recordings used in connection with the marketing of the
Trust; and

 

(f)          the Marketing Agent’s performance of its duties under this
Agreement except in the case of this clause (f), for any Losses resulting from
the gross negligence or willful misconduct of the Marketing Agent. In no case is
the indemnity of the Sponsor in favor of the Marketing Agent deemed to protect
the Marketing Agent against any liability to the Sponsor to which the Marketing
Agent would otherwise be subject by reason of willful misfeasance, bad faith or
gross negligence in the performance of its duties or by reason of its reckless
disregard of its obligations and duties under this Agreement.

 

4

 

 

If any action, suit or proceeding (each, a “Proceeding”) is brought against the
Marketing Agent in respect of which indemnity may be sought against the Sponsor
pursuant to the foregoing paragraph, the Marketing Agent shall promptly notify
the Sponsor in writing of the institution of such Proceeding and the Sponsor
shall assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify the Sponsor shall
not relieve the Sponsor from any liability which it may have to the Marketing
Agent hereunder except to the extent that it has been materially prejudiced by
such failure. The Marketing Agent shall have the right to employ its or their
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of the Marketing Agent unless the employment of such counsel
shall have been authorized in writing by the Sponsor in connection with the
defense of such Proceeding or the Sponsor shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to have charge of
the defense of such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to the
Sponsor (in which case the Sponsor shall not have the right to direct the
defense of such Proceeding on behalf of the indemnified party or parties), in
any of which events such fees and expenses shall be borne by the Sponsor and
paid as incurred (it being understood, however, that the Sponsor shall not be
liable for the expenses of more than one separate counsel (in addition to any
local counsel) in any one Proceeding or series of related Proceedings in the
same jurisdiction representing the indemnified parties who are parties to such
Proceeding).

 

The Sponsor shall not be liable for any settlement of any Proceeding effected
without the Sponsor’s written consent, but if settled with the Sponsor’s written
consent, the Sponsor agrees to indemnify and hold harmless the Marketing Agent
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second sentence of the
foregoing paragraph, then the indemnifying party agrees that it shall be liable
for any settlement of any Proceeding effected without its written consent if (i)
such settlement is entered into more than 60 Business Days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have fully reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (iii) such indemnified party shall have
given the indemnifying party at least 30 Business Days’ prior notice of its
intention to settle. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party.

 

8.          Indemnification of the Sponsor and the Trust. The Marketing Agent
agrees to indemnify, defend and hold harmless the Sponsor and the Trust, their
partners, shareholders, members, directors, officers and employees of the
foregoing, and the controlling persons of all of the foregoing, within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, and the
successors and assigns of all of the foregoing, from and against any Losses
which the Sponsor may incur under the 1933 Act, the 1934 Act, the common law or
otherwise, insofar as such Losses arise out of or are based upon any untrue
statement of a material fact or alleged untrue statement of a material fact
contained in and in conformity with information furnished in writing, directly
or indirectly through the Sponsor, by or on behalf of the Marketing Agent to the
Sponsor expressly for use in the Registration Statement (or in the Registration
Statement as amended or supplemented by any post-effective amendment thereof) or
in a Prospectus, or arises out of or is based upon any omission of a material
fact or alleged omission to state a material fact in connection with such
information required to be stated in such Registration Statement or such
Prospectus or necessary to make such information not misleading.

 

5

 

 

The Marketing Agent will also indemnify the Sponsor and the Trust as stated
above insofar as such Losses arise out of or are based upon the Marketing
Agent’s performance of its duties under this Agreement, except in the case of
any Losses resulting from the gross negligence or willful misconduct of the
Sponsor or the Trust. In no case is the indemnity of the Marketing Agent in
favor of the Sponsor and the Trust to be deemed to protect the Sponsor and the
Trust against any liability to the Marketing Agent to which the Sponsor or the
Trust would otherwise be subject by reason of willful misfeasance, bad faith or
gross negligence in the performance of its duties or by reason of its reckless
disregard of the Sponsor’s obligations and duties under this Agreement.

 

If any Proceeding is brought against the Sponsor or the Trust in respect of
which indemnity may be sought against the Marketing Agent pursuant to the first
paragraph of this Section 8, the Sponsor shall promptly notify the Marketing
Agent in writing of the institution of such Proceeding and the Marketing Agent
shall assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify the Marketing Agent
shall not relieve the Marketing Agent from any liability hereunder which it may
have to the Sponsor except to the extent that it has been materially prejudiced
by such failure. The Sponsor and the Trust shall have the right to employ their
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of the Sponsor unless the employment of such counsel shall have
been authorized in writing by the Marketing Agent in connection with the defense
of such Proceeding or the Marketing Agent shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or such indemnified party or parties shall have reasonably concluded
that there may be defenses available to it or them which are different from or
additional to or in conflict with those available to the Marketing Agent (in
which case the Marketing Agent shall not have the right to direct the defense of
such Proceeding on behalf of the indemnified party or parties, but the Marketing
Agent may employ counsel and participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of the Marketing Agent), in any
of which events such fees and expenses shall be borne by the Marketing Agent and
paid as incurred (it being understood, however, that the Marketing Agent shall
not be liable for the expenses of more than one separate counsel (in addition to
any local counsel) in any one Proceeding or series of related Proceedings in the
same jurisdiction representing the indemnified parties who are parties to such
Proceeding).

 

6

 

 

The Marketing Agent shall not be liable for any settlement of any such
Proceeding effected without the written consent of the Marketing Agent but if
settled with the written consent of the Marketing Agent, the Marketing Agent
agrees to indemnify and hold harmless the Sponsor and the Trust from and against
any loss or liability by reason of such settlement. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second sentence of the foregoing paragraph, then
the indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 Business Days after receipt by such indemnifying party
of the aforesaid request, (ii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 Business Days’ prior notice of its intention to settle. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding.

 

9.          Term. This Agreement shall become effective as of the date set forth
in first paragraph of this Agreement and shall continue until two years from
such date and thereafter shall continue automatically for successive annual
periods, provided that such continuance is specifically approved at least
annually by the Sponsor. This Agreement is terminable without penalty on sixty
(60) days’ written notice by the Sponsor or by the Marketing Agent. This
Agreement shall automatically terminate in the event of its assignment.

 

Upon the termination of this Agreement, the Marketing Agent, at the Sponsor’s
expense and direction, shall transfer to such successor, as the Sponsor shall
specify, all relevant books, records and other data established or maintained by
the Marketing Agent under this Agreement. Upon termination by either party to
this Agreement, the Sponsor shall pay to the Marketing Agent only those expenses
and fees incurred prior to such termination and any reimbursements of
out-of-pocket expenses actually incurred.

 

10.         Notice. Any notice required or permitted to be given by any party to
the other shall be deemed sufficient if sent by (i) telecopier (fax); (ii)
electronic mail with a confirming copy by regular mail; or (ii) registered or
certified mail, postage prepaid, addressed by the party giving notice to the
other party at the last address furnished by the other party to the party giving
notice:

 

if to the Trust or the Sponsor, at:

 

ETF Managers Capital, LLC

30 Maple St., Suite 2

Summit, NJ 07901

Attn: Bernard Karol, General Counsel

 

if to the Marketing Agent at:

 

ETFMG Financial LLC

30 Maple St., Suite 2

Summit, New Jersey 07901

Attn: Bernard Karol, General Counsel

 

7

 

 

or such other telecopier (fax) number, electronic mail address or mailing
address as may be furnished by one party to the other.

 

11.         Confidential Information. The Marketing Agent, its officers,
directors, employees and agents will treat confidentially and as proprietary
information of the Trust, all records and other information relative to the
Trust. If the Marketing Agent is requested or required by, but not limited to,
depositions, interrogatories, requests for information or documents, subpoena,
civil investigation, demand or other action, proceeding or process or as
otherwise required by law, statute, regulation, writ, decree or the like to
disclose such information, the Marketing Agent will provide the Sponsor with
prompt written notice of any such request or requirement so that the Sponsor may
seek an appropriate protective order or other appropriate remedy and/or waive
compliance with this provision. If such order or other remedy is not sought, or
obtained, or waiver not received within a reasonable period following such
notice, then the Marketing Agent may without liability hereunder, disclose to
the person, entity or agency requesting or requiring the information, that
portion of the information that is legally required in the reasonable opinion of
the Marketing Agent’s counsel.

 

12.         Miscellaneous. Each party agrees to perform such further acts and
execute such further documents as are necessary to effectuate the purposes
hereof. The Agreement shall be construed, interpreted and enforced in accordance
with and governed by the laws of the State of New Jersey. The captions in this
Agreement are included for convenience of reference only and in no way define or
delimit any of the provisions hereof or otherwise affect their construction or
effect. This Agreement may not be changed, waived, discharged or amended except
by written instrument that shall make specific reference to this Agreement and
which shall be signed by the party against which enforcement of such change,
waiver, discharge or amendment is sought. This Agreement may be executed
simultaneously in two or more counterparts, each of which taken together shall
constitute one and the same instrument.

 

The Sponsor shall provide all information to the Marketing Agent necessary for
the Marketing Agent to perform its obligations under applicable securities laws
and regulations as they relate to the transactions contemplated in this
agreement; and agrees that its employees registered with and supervised by the
Marketing Agent will comply with the Written Supervisory Procedures of the
Marketing Agent, which may be amended from time to time.

 

[Signature Page to Follow]

 

8

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this instrument in its
name and behalf as of the date and year first above written.

 

  ETF MANAGERS CAPITAL, LLC         By:  /s/ Samuel Masucci   Name: Samuel
Masucci   Title: CEO         ETFMG FINANCIAL LLC.         By: /s/ Samuel Masucci
  Name: Samuel Masucci   Title: CEO      

 

9

 

 

Schedule A

 

Marketing Agent Services

 

§Review marketing related legal documents and contracts.

 

§Consult with the Sponsor’s marketing staff and on development of FINRA
compliant marketing campaigns.

 

§Review and file applicable marketing materials with FINRA, including
advertising regulatory and disclosure guidance.

 

§Register and oversee supervisory activities of FINRA licensed registered
representatives.

 

§Maintenance, reproduction and storage of applicable books and records related
to the services provided under this Agreement.

 

§Creation and redemption order confirmation and approval, as well as applicable
recordkeeping relating thereto, performed by the ETFMG Financial LLC ETP Order
Desk.

 

10

 

 

Schedule B

 

Funds

 

Sit Rising Rate ETF

 

11

